Name: Commission Regulation (EEC) No 1223/86 of 25 April 1986 correcting Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention for export to certain destinations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 4 . 86 Official Journal of the European Communities No L 109/ 15 COMMISSION REGULATION (EEC) No 1223/86 of 25 April 1986 correcting Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention for export to certain destinations HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 5 is hereby inserted after para ­ graph 4 of Article 9 in the French text of Regulation (EEC) No 765/86 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 6 (7) thereof, Whereas Commision Regulation (EEC) No 765/86 (3) introduced arrangements for selling butter from interven ­ tion stock for export to certain destinations whereas, as a result of an error, the French text of Article 9 does not correspond to that submitted to the Management Committee for Milk and Milk Products for a vote ; whereas that Regulation should therefore be corrected, '5 . L adjudicataire, avant 1 enlÃ ¨vement du beurre, constitue auprÃ ¨s de l'organisme d'intervention, pour chaque quantitÃ © qu'il enlÃ ¨ve, la garantie visÃ ©e Ã l'article 7 paragraphe 2, conformÃ ©ment Ã l'article 13 paragraphe 1 du rÃ ¨glement (CEE) n ° 1687/76.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect form 15 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 362, 31 . 12 . 1985, p . 8 . 0 OJ No L 72, 15. 3 . 1986, p . 11 .